UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2223


THERESA WASHINGTON,

                Plaintiff - Appellant,

          v.

RICHARD O’NEAL, Market Manager c/o Walmart; LOREN ROOS; ALEX
BARRON; TERESSA CHAMBERS; JOHN ENGEL; JASON TANNER; DEBORAH
PATRICK, c/o Walmart,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-00135-JFM)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theresa   Washington,   Appellant  Pro      Se.     Sarah   Elizabeth
Henninger,   Kevin    Michael  Kraham,      LITTLER   MENDELSON   PC,
Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Theresa    Washington     appeals        the    district   court’s   order

denying her motion to appoint counsel, which the court construed

as a motion to reopen her civil action.                 We have reviewed the

record   and   find   no   reversible       error.    Accordingly,   we   grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.           Washington v. O’Neal, No. 1:15-

cv-00135-JFM (D. Md. Sept. 11, 2015).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                        2